Citation Nr: 0426018	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  98-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for fibrocystic 
changes of the left breast. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from September 1975 to August 
1978 and from January 1989 to January 1996.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The Board notes the veteran's recent request that her name be 
changed for VA purposes and refers such to the RO so that the 
appropriate procedures can be undertaken.

This claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and her 
representative if they are required to take further action 
with regard to this appeal. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
veteran's appeal.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, a VA 
examination is necessary.  The RO last afforded the veteran 
such an examination in July 1997.  Since then the veteran and 
her representative have consistently asserted that the 
veteran's breast disability has worsened in severity.  
Moreover, in October 2003, the RO indicated that the veteran 
should advise VA if she was willing to report for another VA 
examination.  Thereafter, in written statements dated 
February 2004 and May 2004, and an Appellant's Brief dated in 
August 2004, the veteran's representative noted that the 
veteran was interested in undergoing such an examination.  In 
light of this fact, a remand is required so that the RO can 
afford the veteran the requested examination.  

In addition, while the veteran's appeal was pending, VA 
amended the regulations governing ratings of gynecological 
conditions and disorders of the breast, effective March 18, 
2002.  See 67 Fed. Reg. 37, 695 (May 30, 2002).  This 
amendment did not alter the language of Diagnostic Code 7628, 
pursuant to which the RO has rated the veteran's breast 
disability.  Diagnostic Code 7628 provides that benign 
neoplasms of the gynecological system or breast are to be 
rated according to impairment in function of the urinary or 
gynecological systems, or skin.  In this case, the veteran 
claims that her breast disability has scarred and altered the 
appearance of her skin.  In that regard the Board notes that 
the regulations governing ratings of the skin, which includes 
scars, were amended while the veteran's appeal was pending, 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 
2002); 67 Fed. Reg. 58,448-58,449 (Sept. 16, 2002).  To date, 
the RO has not provided the veteran the former and revised 
criteria for rating disabilities causing skin impairment, or 
considered her claim pursuant to those criteria.  Such action 
should be taken on remand. 

Accordingly, this case is REMANDED for the following:

1.  The RO should afford the veteran a VA 
examination of her breasts.  The RO 
should advise the veteran that any 
failure to attend the scheduled 
examination might have an adverse effect 
on the disposition of her appeal.  See 
38 C.F.R. § 3.655 (2003).  The RO should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm review of such in the written 
report.  

The examiner should note all 
symptomatology associated with the 
veteran's left breast, including, if 
present, identifying any alteration in 
the size and/or form of the breast 
itself, and, identifying any functional 
skin impairment, to include describing 
the location, size, appearance and 
limitations, if any, residual to any 
scarring attributable to the service-
connected left breast disability.  The 
rationale for all conclusions reached 
should be provided.

2.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
her representative of the evidence needed 
to support the veteran's claim, indicating 
whether the veteran should submit such 
evidence or whether the RO will obtain and 
associate such evidence with the claims 
file, and advising the veteran to submit 
all evidence in her possession that 
pertains to that claim.  The RO should 
afford the veteran and her representative 
an opportunity to respond to this notice 
by submitting evidence or information or 
by identifying evidence to be obtained and 
then take appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

3.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on a consideration of all of the 
evidence of record.  In so doing, the RO 
should consider the former and revised 
criteria for rating gynecological 
disorders, disorders of the breast and 
skin.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the RO should provide the veteran and her 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless she 
receives further notice.  She does, however, have the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

